warranted at this time. Accordingly, we deny the petition.   See NRAP
                21(b).
                           It is so ORDERED.'




                                                   'LA:to\ J.
                                      Har esty


                                                                                J.
                Douglas



                cc: Hon. Carolyn Ellsworth, District Judge
                     Clark County Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      'We deny petitioner's motion for a stay of the district court
                proceedings.




SUPREME COURT
        OF
     NEVADA
                                                   2
(0) 1947A